Citation Nr: 0926067	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-30 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder, to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1962 to December 1982.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office.  In March 2008, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
The case was before the Board in June 2008 when it was 
remanded for additional development.  


FINDING OF FACT

It is not shown that the Veteran sustained a left shoulder 
injury in service; a left shoulder disorder was not 
manifested in service; arthritis of the left shoulder was not 
manifested in the first postservice year; and his current 
left shoulder disorder is not shown to be related to his 
service or to an injury therein.  


CONCLUSION OF LAW

Service connection for a left shoulder disorder, to include 
arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  An October 2003 letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  By March 2006 letter. in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), he was 
also informed of disability rating and effective date 
criteria.  He has had ample opportunity to respond, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred along the way.  

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and available 
postservice treatment records.  He was not afforded a nexus 
examination with respect to his left shoulder disorder.  
However, the Board concludes that a VA examination for such 
purpose is not necessary.  Under 38 C.F.R. § 3.159(c)(4), an 
examination or opinion is necessary if the evidence of record 
is not sufficient evidence to decide the issue but: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; and (B) establishes that the veteran suffered an 
event, injury, or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  There is no evidence 
of a left shoulder disorder in service, no objective evidence 
of an event involving the left shoulder in service, no 
medical evidence of a left shoulder disorder until many years 
after the Veteran's service, and no competent (medical) 
evidence that even suggests that there may be a nexus between 
the Veteran's current left shoulder disorder and his service.  
A medical opinion is not necessary to decide this claim, as 
such opinion could not establish that there was an event, 
injury, or disease in service (to which current disability 
could be related).  Hence, even the "low threshold" 
standard as to when a VA examination is necessary outlined by 
the United States Court of Appeals for Veterans Claims 
(Court) in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
is not met.  The Board is satisfied that evidentiary 
development is complete; VA's duty to assist the Veteran is 
met.  Accordingly, the Board will address the merits of the 
claim.  

B.	Factual Background

The Veteran's STRs, including his November 1982 service 
separation examination report, are silent for complaints, 
findings, treatment, or diagnoses related to a left shoulder 
disorder.  

VA outpatient treatment records, beginning in August 2002, 
show that in August 2002 the Veteran reported he fell on his 
left shoulder (apparently in July) and complained of pain and 
decreased range of motion.  He was given a diagnosis of 
frozen shoulder.  A November 2002 treatment record notes left 
shoulder pain post fall due to partial rotator cuff tear.  A 
December 2002 treatment record notes the Veteran's left 
shoulder diagnoses included capsulitis.  A January 2003 
treatment record notes the Veteran was discontinued from 
physical therapy for his left shoulder, and that he reported 
decreased pain in, and increased range of motion of, the 
shoulder.  

At a March 2008 Travel Board hearing, the Veteran was unable 
to remember a specific injury to his left shoulder in 
service, but indicated that it hurt during service.  He also 
testified that he first sought treatment for the shoulder 
postservice at the Hines VA Hospital in approximately 1986.  
In June 2008, the Board remanded this matter to the RO, in 
part to secure clinical records of VA treatment the Veteran 
received for the left shoulder disorder at the Hines VA 
Hospital beginning in 1986.  The response from Hines VA 
Hospital to the RO's request for such records was that none 
were found.  
C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  38 C.F.R. § 3.303(a); 
Baldwin v. West, 13 Vet. App. 1 (1999).  

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

A left shoulder disorder was not manifested in service, or 
noted on service separation examination.  Furthermore, there 
is no competent evidence that arthritis of the left shoulder 
was manifested in the Veteran's first postservice year.  
Consequently, service connection for a left shoulder disorder 
on the basis that such disability became manifest in service, 
and persisted, or on a presumptive basis (for left shoulder 
arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137) is not warranted.  

It is not in dispute that the Veteran currently has a left 
shoulder disorder, including frozen shoulder and capsulitis.  
What he must still show to establish service connection for 
such disability is that it is related to disease or injury in 
service.  There is no credible evidence in the record that 
the Veteran sustained a left shoulder injury in service.  
Significantly, his November 1982 service separation 
examination report is silent as to a left shoulder injury or 
complaints of left shoulder pain.  

Furthermore, there is no competent evidence of a nexus 
between any current left shoulder disorder and an alleged 
injury in service.  The RO attempted to obtain records of 
alleged postservice VA treatment records from Hines VA 
Hospital, and was advised that there were no such records.  
Notably, the first postservice evidence of a left shoulder 
disorder is in August 2002, approximately 20 years after the 
Veteran's separation from service.  The Veteran has not 
identified any provider of treatment for his left shoulder 
for the period of time between 1986 (when he alleges he was 
seen at Hines) and 2002.  When there is a lengthy time 
interval between service and the earliest postservice 
clinical documentation of the disorder for which service 
connection is sought, that is, of itself, a factor for 
consideration against a finding that any current left 
shoulder disorder is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Based upon the foregoing, the Board must find that the 
preponderance of the evidence is against the Veteran's claim, 
and that service connection for a left shoulder disorder, to 
include arthritis, is not warranted.  Of the threshold 
requirements necessary to establish service connection, while 
there is evidence of a current left shoulder disability, 
there is no credible evidence that the Veteran sustained a 
left shoulder injury in service, and no competent (medical) 
evidence that any current left shoulder disability might be 
related to service or to an injury therein.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt doctrine does not apply; the claim 
must be denied.  

ORDER

Service connection for a left shoulder disorder, to include 
arthritis, is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


